OSCN Found Document:AIRCRAFT ACCESSORIES OF OK v. DENTON

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        

OSCN navigation




        Home

        Courts

                
	    Court Dockets
			 

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






AIRCRAFT ACCESSORIES OF OK v. DENTON2015 OK 31Case Number: 113655Decided: 03/30/2015THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2015 OK 31, __ P.3d __


AIRCRAFT ACCESSORIES OF OK and ARCH INSURANCE COMPANY, Petitioners,
v.
TERRY L. DENTON, COMPSOURCE OKLAHOMA &/or AMERICAN HOME ASSURANCE &/or NEW HAMPSHIRE INSURANCE CO. &/or CAROLINA CASUALTY INS. CO. &/or OLD GLORY INSURANCE CO. and THE WORKERS' COMPENSATION COURT OF EXISTING CLAIMS, Respondents.



ORDER

On the Court's own motion, this review proceeding is hereby dismissed as untimely because it was commenced on February 11, 2015, more than 20 days after a copy of the January 20, 2015 order was sent to the parties. 85A O.S. § 400(L), Rule 1.100 of the Oklahoma Supreme Court Rules, Carlock v. Workers' Compensation Commission, 2014 OK 29, ¶ 2, 324 P.3d 408.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 30th DAY OF MARCH, 2015.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR




Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


Oklahoma Supreme Court Cases
 CiteNameLevel
 2014 OK 29, 324 P.3d 408, CARLOCK v. WORKERS' COMPENSATION COMMISSIONDiscussed
Title 85A. Workers' Compensation
 CiteNameLevel
 85A O.S. 400, Dissolution of the Workers' Compensation CourtCited